AO 440 (Rev. 01/09)
             Case   Summons in a Civil Action - MIWD (Rev. 07/15)
                      1:21-cv-00281-PLM-SJB                    ECF                     No. 3, PageID.176 Filed 04/09/21 Page 1 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   John Bulthouse Individually and as Personal
  Representative for the Estate of Paul Bulthouse,                                                               Case No. 21-cv-00281
                     Deceased                                                                                    Hon. Paul L. Maloney
                                                                                               TO: Wellpath, LLC
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Corporate Creations Network, Inc.
                                                                                                           Registered Agent for Wellpath, LLC
                                                                                                           28175 Haggerty Road
                                                                                                           Novi, MI 48377


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                         Wellpath, LLC                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev. 01/09)
             Case   Summons in a Civil Action - MIWD (Rev. 07/15)
                      1:21-cv-00281-PLM-SJB                    ECF                     No. 3, PageID.177 Filed 04/09/21 Page 2 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   John Bulthouse Individually and as Personal
  Representative for the Estate of Paul Bulthouse,                                                               Case No. 21-cv-00281
                     Deceased                                                                                    Hon. Paul L. Maloney
                                                                                               TO: Joseph Natole Jr., M.D., P.C.
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Joseph Natole, Jr. M.D.
                                                                                                           Registered Agent for Joseph Natole Jr., M.D., P.C.
                                                                                                           4701 Towne Centre, Ste. 103
                                                                                                           Saginaw, MI 48604


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                           Joseph Natole Jr., M.D., P.C.                                             was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev. 01/09)
             Case   Summons in a Civil Action - MIWD (Rev. 07/15)
                      1:21-cv-00281-PLM-SJB                    ECF                     No. 3, PageID.178 Filed 04/09/21 Page 3 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   John Bulthouse Individually and as Personal
  Representative for the Estate of Paul Bulthouse,                                                               Case No. 21-cv-00281
                     Deceased                                                                                    Hon. Paul L. Maloney
                                                                                               TO: Dr. Joseph Natole, MD
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Dr. Joseph Natole, MD
                                                                                                           Muskegon County Jail
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                Dr. Joseph Natole, MD                                                was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev. 01/09)
             Case   Summons in a Civil Action - MIWD (Rev. 07/15)
                      1:21-cv-00281-PLM-SJB                    ECF                     No. 3, PageID.179 Filed 04/09/21 Page 4 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   John Bulthouse Individually and as Personal
  Representative for the Estate of Paul Bulthouse,                                                               Case No. 21-cv-00281
                     Deceased                                                                                    Hon. Paul L. Maloney
                                                                                               TO: Carleen Blanche, RN
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Carleen Blanche, RN
                                                                                                           7595 Holton Road
                                                                                                           Holton, MI 49425



                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Carleen Blanche, RN                                              was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev. 01/09)
             Case   Summons in a Civil Action - MIWD (Rev. 07/15)
                      1:21-cv-00281-PLM-SJB                    ECF                     No. 3, PageID.180 Filed 04/09/21 Page 5 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   John Bulthouse Individually and as Personal
  Representative for the Estate of Paul Bulthouse,                                                               Case No. 21-cv-00281
                     Deceased                                                                                    Hon. Paul L. Maloney
                                                                                               TO: Aubrey Schotts, RN
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Aubrey Schotts, RN
                                                                                                           Muskegon County Jail
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Aubrey Schotts, RN                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev. 01/09)
             Case   Summons in a Civil Action - MIWD (Rev. 07/15)
                      1:21-cv-00281-PLM-SJB                    ECF                     No. 3, PageID.181 Filed 04/09/21 Page 6 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   John Bulthouse Individually and as Personal
  Representative for the Estate of Paul Bulthouse,                                                               Case No. 21-cv-00281
                     Deceased                                                                                    Hon. Paul L. Maloney
                                                                                               TO: Jessica Ann Fairbanks, LPN
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Jessica Ann Fairbanks, LPN
                                                                                                           Muskegon County Jail
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                            Jessica Ann Fairbanks, LPN                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev. 01/09)
             Case   Summons in a Civil Action - MIWD (Rev. 07/15)
                      1:21-cv-00281-PLM-SJB                    ECF                     No. 3, PageID.182 Filed 04/09/21 Page 7 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   John Bulthouse Individually and as Personal
  Representative for the Estate of Paul Bulthouse,                                                               Case No. 21-cv-00281
                     Deceased                                                                                    Hon. Paul L. Maloney
                                                                                               TO: Ashleigh Severance, LPN
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Ashleigh Severance, LPN
                                                                                                           Muskegon County Jail
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                              Ashleigh Severance, LPN                                                was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev. 01/09)
             Case   Summons in a Civil Action - MIWD (Rev. 07/15)
                      1:21-cv-00281-PLM-SJB                    ECF                     No. 3, PageID.183 Filed 04/09/21 Page 8 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   John Bulthouse Individually and as Personal
  Representative for the Estate of Paul Bulthouse,                                                               Case No. 21-cv-00281
                     Deceased                                                                                    Hon. Paul L. Maloney
                                                                                               TO: Danielle Carlson, LPN
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Danielle Carlson, LPN
                                                                                                           Muskegon County Jail
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                 Danielle Carlson, LPN                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev. 01/09)
             Case   Summons in a Civil Action - MIWD (Rev. 07/15)
                      1:21-cv-00281-PLM-SJB                    ECF                     No. 3, PageID.184 Filed 04/09/21 Page 9 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
   John Bulthouse Individually and as Personal
  Representative for the Estate of Paul Bulthouse,                                                               Case No. 21-cv-00281
                     Deceased                                                                                    Hon. Paul L. Maloney
                                                                                               TO: David Lopez, LPN
                                  v.
                 County of Muskegon et al.                                                ADDRESS: David Lopez, LPN
                                                                                                           Muskegon County Jail
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                     David Lopez, LPN                                                was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.185 Filed 04/09/21 Page 10 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Richele Marion, EMT
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Richele Marion, EMT
                                                                                                           Muskegon County Jail
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Richele Marion, EMT                                              was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.186 Filed 04/09/21 Page 11 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Britni Brinkman, EMT
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Britni Brinkman, EMT
                                                                                                           Muskegon County Jail
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Britni Brinkman, EMT                                             was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.187 Filed 04/09/21 Page 12 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Sara Bruce, EMT
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Sara Bruce, EMT
                                                                                                           Muskegon County Jail
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                      Sara Bruce, EMT                                                was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.188 Filed 04/09/21 Page 13 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: County of Muskegon
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Muskegon County Clerk
                                                                                                           Attn: Clerk Nancy A. Waters
                                                                                                           990 Terrace Street
                                                                                                           1st Floor
                                                                                                           Muskegon, MI 49442

                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    County of Muskegon                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.189 Filed 04/09/21 Page 14 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Sheriff Michael Poulin
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Sheriff Michael Poulin
                                                                                                           Muskegon County Sheriff
                                                                                                           990 Terrace Street
                                                                                                           6th Floor
                                                                                                           Muskegon, MI 49442

                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                 Sheriff Michael Poulin                                              was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.190 Filed 04/09/21 Page 15 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Lt. Mark Burns
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Lt. Mark Burns
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                        Lt. Mark Burns                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.191 Filed 04/09/21 Page 16 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Sgt. David Vanderlaan
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Sgt. David Vanderlaan
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                 Sgt. David Vanderlaan                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.192 Filed 04/09/21 Page 17 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Deputy Brittany Miller
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Deputy Brittany Miller
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Deputy Brittany Miller                                           was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.193 Filed 04/09/21 Page 18 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Deputy Jessie Olson
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Deputy Jessie Olson
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Deputy Jessie Olson                                              was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.194 Filed 04/09/21 Page 19 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Deputy Crystal Greve
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Deputy Crystal Greve
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Deputy Crystal Greve                                             was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.195 Filed 04/09/21 Page 20 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Deputy Justin Wall
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Deputy Justin Wall
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Deputy Justin Wall                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.196 Filed 04/09/21 Page 21 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Deputy Christopher Graviano
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Deputy Christopher Graviano
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                           Deputy Christopher Graviano                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.197 Filed 04/09/21 Page 22 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Deputy Bradley Perri
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Deputy Bradley Perri
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Deputy Bradley Perri                                             was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.198 Filed 04/09/21 Page 23 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Deputy Jamal Lane
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Deputy Jamal Lane
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Deputy Jamal Lane                                                was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.199 Filed 04/09/21 Page 24 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Deputy Jeffery Patterson
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Deputy Jeffery Patterson
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                              Deputy Jeffery Patterson                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
AO 440 (Rev.Case
            01/09) Summons in a Civil Action - MIWD (Rev. 07/15)
                     1:21-cv-00281-PLM-SJB                   ECF                      No. 3, PageID.200 Filed 04/09/21 Page 25 of 25

                       SUMMONS IN A CIVIL ACTION
     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
  John Bulthouse Individually and as Personal
 Representative for the Estate of Paul Bulthouse,                                                                Case No. 21-cv-00281
                    Deceased                                                                                     Hon. Paul L. Maloney
                                                                                               TO: Deputy Shawn Baker
                                  v.
                 County of Muskegon et al.                                                ADDRESS: Deputy Shawn Baker
                                                                                                           Muskegon County Sheriff's Office
                                                                                                           990 Terrace Street, 6th Floor
                                                                                                           Muskegon, MI 49442


                                                                                                     PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you.                                                                  The Marcel S. Benavides Law Office
                                                                                                       Marcel Benavides
YOU ARE HEREBY SUMMONED and required to serve                                                          801 W. Eleven Mile Road, Ste. 130
upon plaintiff, an answer to the attached complaint or a motion                                        Royal Oak, MI 48067
under Rule 12 of the Federal Rules of Civil Procedure within
  21        days after service of this sum mons on y ou (not                                         CLERK OF COURT
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.
The Court has offices in the following locations:

   399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
 P.O. Box 698, 330 Federal Building, Marquette, MI 49855
   107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
   113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                       By: Deputy Clerk                                                    Date


                                                                                  PROOF OF SERVICE
This summons for                                    Deputy Shawn Baker                                               was received by me on                                             .
                                             (name of individual and title, if any)                                                                               (date)


 I personally served the summons on the individual at
                                                                                                                            (place where served)
on                                .
                      (date)


  I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                            (name)

of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                          (date)


  I served the summons on                                                                                                         , who is designated by law to accept service
                                                                            (name of individual)

of process on behalf of                                                                                                                        on                                         .
                                                                            (name of organization)                                                                (date)


  I returned the summons unexecuted because                                                                                                                                            .
  Other (specify)                                                                                                                                                                     .

      My fees are $                                       for travel and $                                           for services, for a total of $                                    .
I declare under the penalty of perjury that this information is true.
Date:
                                                                                                                                       Server’s signature

Additional information regarding attempted service, etc.:
                                                                                                                                Server’s printed name and title



                                                                                                                                     Server’s address
